Citation Nr: 1236830	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-22 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Decision Review Officer (DRO) and the undersigned at a December 2010 hearing at the RO and a July 2012 videoconference hearing at the RO, respectively.  Transcripts of these hearings have been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In statements dated in December 2010, an April 2011 "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b), and during the July 2012 hearing, the Veteran and his representative raised the issues of entitlement to service connection for left shoulder, right knee, bilateral hip, psychiatric, left hand, and vestibular system disabilities and entitlement to an increased rating for tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  

In this case, the evidence indicates that the Veteran's service-connected bilateral hearing loss may have worsened since his last VA examination in February 2011.  For example, during the July 2012 hearing he reported that his hearing had worsened since the February 2011 examination.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected bilateral hearing loss is triggered.

Further, the Veteran reported during the July 2012 hearing that he has continued to receive treatment for his hearing problems at the VA Medical Centers in Bay Pines, Florida (VAMC Bay Pines) and Tampa, Florida (VAMC Tampa) and the VA outpatient clinic in Fort Myers, Florida (VAOPC Fort Myers).  For example, he claimed that he had been afforded an audiology examination at VAOPC Fort Myers on June 28, 2012.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Bay Pines Vista electronic records system (dated to June 5, 2012) and are from VAMC Tampa (dated to January 2012).  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran submitted audiology examination reports from Better Hearing Centers of Florida (Better Hearing), Beltone Hearing Aid Centers (Beltone), and George Iwanow Hearing Aid Centers, Inc. (George Iwanow) dated in July and August 2010.  The examination reports from Better Hearing and Beltone include some information pertinent to speech recognition.  However the percentage of speech discrimination was not reported.  Although the August 2010 examination report from George Iwanow reflects that speech recognition ability was recorded as 92 percent in the right ear and 80 percent in the left ear, it is unclear whether the reported speech recognition thresholds were obtained using the Maryland CNC test as required by 38 C.F.R. § 4.85 (2011).  Thus, a remand is also necessary to seek clarification from Better Hearing and Beltone as to whether the percent of speech discrimination was recorded and to seek clarification from all of the facilities listed above as to what standard was used to test the Veteran's speech recognition ability. See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (holding that clarification from a private medical examiner must be sought when an examination report is unclear or insufficient and the missing information is relevant, factual, and objective).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has reportedly been unemployed since approximately 2008 and that his hearing disabilities have contributed to his employment problems.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain a specific opinion as to whether the Veteran's service-connected disabilities, alone, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the claim for a TDIU is inextricably intertwined with the increased rating issue currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss and tinnitus from VAMC Tampa from January 2012 to the present and contained in the Bay Pines Vista electronic records system from June 2012 to the present.    

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until  they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask Better Hearing Centers of Florida, Beltone Hearing Aid Centers, and George Iwanow Hearing Aid Centers, Inc. to clarify whether the speech recognition data recorded during the July and August 2010 examinations were obtained using the Maryland CNC test or another standard and ask Better Hearing Centers of Florida and Beltone Hearing Aid Centers whether the percent of speech discrimination was recorded during the July 2010 examinations.  Ask the Veteran for any necessary assistance in obtaining this clarification.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA audiology examination to assess the current severity of the service-connected bilateral hearing loss.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), should be conducted. 

The examiner must also describe the functional effects of the Veteran's hearing disability.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (bilateral hearing loss and tinnitus) would, in combination, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If, after completion of instructions 1 through 4 above, there is any period since May 2009 that the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



